     Case: 1:17-cv-08429 Document #: 39 Filed: 10/30/18 Page 1 of 3 PageID #:559



                                 UNITED  STATES  DISTRICT  COURT  
                            FOR  THE  NORTHERN  DISTRICT  OF  ILLINOIS  
                                          EASTERN  DIVISION  
                                                       
Malibu  Media,  LLC,                           )  
                                               )  
               Plaintiff,                      )  
`                                              )        Case  No.    17  CV  8429  
       v.                                      )    
                                               )        Honorable  Gary  Feinerman  
Donald  Adams,                                 )  
                                               )  
               Defendant.                      )  
                                               )  
______________________________________________________________________________  
  
             MOTION  FOR  EXTENSION  OF  TIME  TO  FILE  ANY  RULE  54  MOTIONS  
 ______________________________________________________________________________  
         

         NOW  COMES  Defendant,  Don  Adams,  through  local  counsel,  and  in  support  of  his  Motion  

for  Extension  of  Time  to  File  any  Rule  54  Motions,  states  as  follows:  

         1.       The  parties  appeared  before  this  Honorable  Court  on  October  18,  2018.  Because  

the   undersigned   believed   the   Court   gave   explicit   directives   regarding   the   content   and  

organization  of  any  post-­‐judgment  motions,  she  promptly  ordered  an  expedited  transcript,  which  

should  have  been  received  on  or  before  October  25,  2018.  The  weekend  of  October  28  and  29  

was  the  only  available  time  for  the  undersigned  to  complete  any  necessary  briefing.  

         2.       The   undersigned   visited   the   court   reporter   in   person   on   October   29,   2018   to  

inquire  as  to  the  status  of  the  overdue  transcript,  and  she  was  promised  same  by  the  end  of  the  

day.  No  transcript  was  provided.  




                                                          1
         Case: 1:17-cv-08429 Document #: 39 Filed: 10/30/18 Page 2 of 3 PageID #:560



            3.        The  undersigned  also  emailed  counsel  for  Malibu  Media  on  October  29,  2018  to  

request  a  two-­‐week  extension  based  on  this  delay,  but  at  the  time  of  this  filing  had  not  received  

a  response  from  counsel.  

            4.        The   undersigned   needs   the   transcript   from   the   October   17,   2018   hearing   to  

evaluate  whether  to  pursue  any  post-­‐judgment  remedies.  

            5.        By  signing  below,  the  undersigned  declares  under  penalty  of  perjury   under  the  

laws  of  the  United  States  of  America  that  the  foregoing  is  true  and  correct.  

            WHEREFORE,   Defendant   Don   Adams,   through   his   counsel,   respectfully   requests   until  

November  26,1  2018  to  file  any  and  all  requests  for  costs  or  fees  pursuant  to  Fed.  R.  Civ.  P.  54,  if  

any.    

Respectfully  submitted,    

     /s/  Lisa  L.  Clay  
     Lisa  L.  Clay,  Attorney  at  Law   
     345  North  Canal  Street  
     Suite  C202    
     Chicago,  IL  60606   
     Phone:  312.753.5302   
     lclayaal@gmail.com  
     ARDC  #  6277257    
     Local  counsel  
       
  
  
  
  

1
   The  undersigned  realized  after  requesting  two  weeks  from  opposing  counsel  that  even  if  she  was  
successful  in  obtaining  the  transcript  within  the  next  few  days,  existing  work  obligations,  which  include  
what  is  predicted  to  be  significant  motion  in  limine  briefing  scheduled  to  take  place  between  November  
5  and  20  in  case  No  14  cv.  2073,  and  then  the  Thanksgiving  holiday,  will  leave  no  time  for  the  client  
discussions  and  drafting  necessary  to  complete  this  task;  hence  the  longer  request  to  the  Court.  Three  
weeks  from  the  original  due  date  of  November  1  is  Thanksgiving;  Monday  the  26th  is  the  first  business  
day  after  the  holiday  weekend.    


                                                            2
     Case: 1:17-cv-08429 Document #: 39 Filed: 10/30/18 Page 3 of 3 PageID #:561



                                          CERTIFICATE  OF  SERVICE  

Lisa  L.  Clay,  an  attorney,  certifies  that  on  October  30,  2018,  she  filed  a  copy  of  the  foregoing  
MOTION  FOR  EXTENSION  OF  TIME  TO  FILE  ANY  RULE  54  MOTIONS  with  the  ECF  filing  system,  
which  will  cause  notice  to  be  provided  to  all  counsel  of  record.  
  
                                                                  /s/        Lisa  L.  Clay            




                                                         3
